                  EXHIBIT C




Case 3:20-cv-00641 Document 60-3 Filed 08/25/21 Page 1 of 2 PageID #: 817
 From:           Altman. Jennifer
 To:             John Josefsberq
 Cc:             Laoointe. Markenzv
 Subject:        Ramsey Solutions
 Date:           Tuesday, August 10, 2021 3:37:31 PM
 Attachments:    jmage933c60.PNG
                 jmage9d0b2c.PNG


Since you have already objected to the motion, I'm not going to re-send it to you but we will be
adding a third defense.

Jennifer Altman I Partner
Pillsbury Winthrop Shaw Pittman LLP
600 Brickell Avenue, Suite 3100 I Miami, FL 33131
t +1.786.913.4880 I m +1.305.606.9778
jennifer.altman@pillsburylaw.com I website bio




        e,




Case 3:20-cv-00641 Document 60-3 Filed 08/25/21 Page 2 of 2 PageID #: 818
